Matter of Nysaiah L. (2015 NY Slip Op 01276)





Matter of Nysaiah L.


2015 NY Slip Op 01276


Decided on February 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-05224
 (Docket No. D-716-14)

[*1]In the Matter of Nysaiah L. (Anonymous), appellant.


Carol Kahn, New York, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Frank F. Caputo and Marta Ross of counsel; David J. Tarbell on the brief), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Terrence J. McElrath, J.), dated April 16, 2014. The order adjudicated Nysaiah L. a juvenile delinquent upon his admission that he had committed acts which, if committed by an adult, would have constituted the crime of robbery in the third degree, and directed his placement in a nonsecure detention facility with the Administration for Children's Services for a period of up to 18 months.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
The appellant challenges the propriety of the Family Court's determination to place him in a nonsecure detention facility with the Administration for Children's Services for a period of up to 18 months. The Family Court has broad discretion in entering dispositional orders, and its determination is accorded great deference on appeal (see Matter of Ryan G., 112 AD3d 712; Matter of Eunique B., 73 AD3d 764; Matter of Ashanti B., 62 AD3d 790). Under the circumstances of this case, the Family Court providently exercised its discretion. The disposition was the least restrictive alternative consistent with the best interests of the appellant and the needs of the community in light of, inter alia, the seriousness of the appellant's acts, the fact that the acts constituted a violation of his probation on a prior adjudication based on similar acts (see Family Ct Act § 353.2[4]), his poor school attendance, and several violations of the terms and conditions of his probation (see Family Ct Act § 352.2[2][a]; Matter of Jalen G., 104 AD3d 853, 854; cf. Matter of Isaiah C., 118 AD3d 780; Matter of Alfredo H., 25 AD3d 798, 799-800).
MASTRO, J.P., DICKERSON, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court